           Case 6:20-cv-01056-ADA Document 20 Filed 05/28/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

    LEDCOMM LLC,

                 Plaintiff,                        Case No. 6:20-cv-01056-ADA

    v.

    SIGNIFY NORTH AMERICA CORP.,
    SIGNIFY HOLDING B.V., and
    SIGNIFY N.V.,

                 Defendants.


                    JOINT MOTION TO ENTER SCHEDULING ORDER

         Pursuant to the Court’s email dated May 7, 2021 and the Court’s Order Governing

Proceedings (“OGP”) version 3.3, the parties have agreed to a proposed scheduling order

attached as Exhibit A.1 The parties respectfully ask the Court to enter the agreed schedule in

Exhibit A.




1
 The parties note that the trial date set by the Court materially differs from the Court’s default
schedule. Accordingly, pursuant to the Court’s OGP version 3.3, the parties expect that the
Court will consider reasonable amendments to the case schedule post-Markman that are
consistent with the Court’s default deadlines.
        Case 6:20-cv-01056-ADA Document 20 Filed 05/28/21 Page 2 of 2




Dated: May 28, 2021                       Dated: May 28, 2021

/s/ Raymond W. Mort, III                  /s/ Brady Cox

Raymond W. Mort, III                      Brady Cox (TX Bar No. 24074084)
Texas State Bar No. 00791308              ALSTON & BIRD LLP
raymort@austinlaw.com                     2200 Ross Avenue, Suite 2300
THE MORT LAW FIRM, PLLC                   Dallas, Texas 75201
100 Congress Ave, Suite 2200              Phone: (214) 922-3400
Austin, Texas 78701                       Fax: (214) 922-3899
Tel/Fax: (512) 865-7950                   brady.cox@alston.com

Cole B. Richter (pro hac vice)            ATTORNEY FOR DEFENDANTS
richter@ls3ip.com
Jae Y. Pak (pro hac vice)
pak@ls3ip.com
David R. Grosby (pro hac vice)
grosby@ls3ip.com
LEE SULLIVAN SHEA & SMITH
LLP
656 West Randolph Street, Floor 5W
Chicago, IL 60661
Tel: (312) 754-0002
Fax: (312) 754-0003

ATTORNEYS FOR PLAINTIFF
